Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 11, 17 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (U.S. Patent Pub. No. 2015/0263273).
	Regarding Claim 1
	FIG. 1 of Yoshikawa discloses a semiconductor structure comprising: an electrically conductive structure (BEC) embedded in a first dielectric material layer (16); a conductive landing pad structure (LE) located on an entirety of a surface of the electrically conductive structure; a conductive metal-containing structure (MTJ-18b) located on an entirety of a surface of the conductive landing pad structure; and a contact structure (TEC) contacting at least one surface of the conductive metal-containing structure, wherein the conductive landing pad structure, the conductive metal-containing structure, and the contact structure are embedded in a second dielectric material layer (17) that is present above the first dielectric material layer, and wherein the conductive metal-containing structure has a sidewall (protected by PL) devoid of re-deposited conductive landing pad material particles.

	Regarding Claim 2
	FIG. 1 of Yoshikawa discloses the sidewall of the conductive metal-containing structure (MTJ-18b) is vertically aligned to a sidewall of the conductive landing pad structure (LE). 

	Regarding Claim 3
	FIG. 1 of Yoshikawa discloses the first dielectric material layer (16) has a recessed surface compared to a topmost surface of the conductive landing pad structure (LE). 

	Regarding Claim 5
	FIG. 1 of Yoshikawa discloses the conductive metal-containing structure is composed of an electrically conductive metal or metal alloy [0047]. 

	Regarding Claim 6
	FIG. 1 of Yoshikawa discloses the metal-containing structure is composed of a non-volatile memory stack [0003]. 

	Regarding Claim 7
	FIG. 1 of Yoshikawa discloses the non-volatile memory stack includes a ferroelectric (FE) memory stack, a resistive random access memory (ReRAM) stack, a magnetoresistive random access memory (MRAM) stack, or a phase change random access memory (PRAM) stack [0003]. 

	Regarding Claim 8
	FIG. 1 of Yoshikawa discloses the least one surface of the conductive metal-containing structure (MTJ-18b) is a topmost surface. 

	Regarding Claim 10
	FIG. 1 of Yoshikawa discloses the contact structure (TEC) has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer (17). 

	Regarding Claim 11
	FIG. 1 of Yoshikawa discloses a substrate (11) located beneath the first dielectric material layer (16), wherein the substrate comprises a front-end-of-the-line level (including a semiconductor substrate 11 having one or more semiconductor devices ST). 

	Regarding Claim 17
	FIG. 1 of Yoshikawa discloses a semiconductor structure comprising: an electrically conductive structure (BEC) embedded in a first dielectric material layer (16); a conductive landing pad structure (LE) located on an entirety of a surface of the electrically conductive structure; a magnetic tunnel junction structure (MTJ-18b) located on an entirety of a surface of the conductive landing pad structure; and a contact structure (TEC) contacting at least one surface of the magnetic tunnel junction structure, wherein the conductive landing pad structure, the magnetic tunnel junction structure, and the contact structure are embedded in a second dielectric material layer (17) that is present above the first dielectric material layer, and wherein the magnetic tunnel junction structure has a sidewall devoid of re-deposited conductive landing pad material particles (protected by PL). 

	Regarding Claim 20
	FIG. 1 of Yoshikawa discloses the spacer (PL) has a bottommost surface contacting a topmost surface of the first dielectric material layer (16). 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, in view of Chen (U.S. Patent Pub. No. 2006/0148234) 
	Regarding Claim 9
	Yoshikawa discloses Claim 1.
Yoshikawa fails to disclose “the least one surface of the conductive metal-containing structure is a topmost surface and a sidewall surface”.
	FIG. 3 of Chen discloses a similar semiconductor structure, wherein the least one surface of the conductive metal-containing structure (217) is a topmost surface and a sidewall surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoshikawa, as taught by Chen. The ordinary artisan would have been motivated to modify Yoshikawa in the above manner for purpose of providing non-via connection (Para. 9 of Chen).

Claims 4, 12-15, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, in view of Sung (U.S. Patent Pub. No. 2017/0222128) 
	Regarding Claim 4
	Yoshikawa discloses Claim 1, comprising a spacer (PL) located on sidewalls of the conductive landing pad structure (LE) and the conductive metal-containing structure (MTJ-18b).
Yoshikawa fails to disclose “a spacer located on sidewalls of the electrically conductive structure”.
	FIG. 1 of Sung discloses a similar semiconductor structure, comprising a spacer (127) located on sidewalls of the electrically conductive structure (131-132), the conductive landing pad structure (135) and the conductive metal-containing structure (133). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoshikawa, as taught by Sung. The ordinary artisan would have been motivated to modify Yoshikawa in the above manner for purpose of protecting sidewall of MTJ (Para. 37 of Sung).

	Regarding Claim 12
	FIG. 1 of Sung discloses a spacer (127) located along an upper portion of a sidewall of the electrically conductive structure (131-132), an entirety of a sidewall of the conductive landing pad structure (135), and only a lower portion of the sidewall of the conductive metal-containing structure (133). 
	
	Regarding Claim 13
	FIG. 1 of Sung discloses a portion of the contact structure (123’) directly contacts an upper portion of the sidewall of the conductive metal-containing structure (133).

	Regarding Claim 14
	FIG. 1 of Yoshikawa discloses the spacer (PL) has a bottommost surface contacting a topmost surface of the first dielectric material layer (16). 

	Regarding Claim 15
	FIG. 1 of Yoshikawa discloses the spacer (PL) has a bottom width that is greater than a top width.

	Regarding Claim 18
	Yoshikawa discloses Claim 17.
Yoshikawa fails to disclose “a spacer located along an upper portion of a sidewall of the electrically conductive structure, an entirety of a sidewall of the conductive landing pad structure, and only a lower portion of the sidewall of the conductive metal-containing structure”.
	FIG. 1 of Sung discloses a similar semiconductor structure, comprising a spacer (127) located along an upper portion of a sidewall of the electrically conductive structure (131-132), an entirety of a sidewall of the conductive landing pad structure (135), and only a lower portion of the sidewall of the conductive metal-containing structure (133). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoshikawa, as taught by Sung. The ordinary artisan would have been motivated to modify Yoshikawa in the above manner for purpose of protecting sidewall of MTJ (Para. 37 of Sung).

	Regarding Claim 19
	FIG. 1 of Sung discloses a portion of the contact structure (123’) directly contacts an upper portion of the sidewall of the conductive metal-containing structure (133).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, in view of Jung (U.S. Patent Pub. No. 2014/0042567) 
	Regarding Claim 16
	Yoshikawa discloses Claim 1.
Yoshikawa fails to disclose “the contact structure has a width greater than a width of each of the metal-containing structure, the conductive landing pad structure, and the electrically conductive structure”.
	FIG. 15 of Jung discloses a similar semiconductor structure, wherein the contact structure (202) has a width greater than a width of each of the metal-containing structure (100-113), the conductive landing pad structure (103), and the electrically conductive structure (101). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yoshikawa, as taught by Jung. The ordinary artisan would have been motivated to modify Yoshikawa in the above manner for purpose of reducing re-deposition of metal (Para. 6 of Jung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892